17‐0936‐cv 
Fox v. Costco Wholesale Corporation 


                                In the
                    United States Court of Appeals
                       For the Second Circuit

                                   August Term, 2017 
                                              
                                Submitted: January 10, 2018 
                                  Decided: March 6, 2019 
                                              
                                  Docket No. 17‐0936‐cv 
                                                                               
                                              
                 CHRISTOPHER FOX,  
                                             
                                  Plaintiff ‐ Appellant 
                                             
                                          V. 
                                             
                 COSTCO WHOLESALE CORPORATION, 
                                             
                                 Defendant ‐ Appellee.

                                                                               
                                          
                    Appeal from the United States District Court 
                       for the Eastern District of New York 
                     No. 2:15‐cv‐439 – Denis R. Hurley, Judge. 
                                                                               
                                              
Before:      JACOBS, HALL, and DRONEY, Circuit Judges. 
 
      Plaintiff‐Appellant  Christopher  Fox  appeals  from  an  order  of  the 
Eastern  District  of  New  York  dismissing  his  complaint  on  summary 
judgment. Fox, who has suffered from Tourette’s Syndrome and Obsessive‐
Compulsive  Disorder  since  birth,  filed  the  instant  action  against  his 
longtime  employer,  Costco  Wholesale  Corporation,  for  disability 
discrimination  under  the  Americans  with  Disabilities  Act  and  New  York 
State Human Rights Law. He asserted claims for hostile work environment, 
disparate  treatment,  failure  to  accommodate,  and  retaliation.  The  district 
court granted summary judgment to Costco on all of Fox’s claims.  
       We  affirm  the  judgment  of  the  district  court  dismissing  Fox’s 
disparate  treatment,  failure  to  accommodate,  and  retaliation  claims.  We 
hold,  however,  that  Fox’s  hostile  work  environment  claim  is  cognizable 
under the ADA, and with respect to that claim, we find there are disputes 
as to material facts. It was error, therefore, to enter summary judgment as to 
Fox’s hostile work environment claims. 
        
       AFFIRMED IN PART, VACATED IN PART, AND REMANDED. 
                                                                                     
 
                                  JONATHAN  A.  TAND,  Jonathan  A.  Tand  & 
                                  Associates,  Garden  City,  New  York,  for 
                                  Plaintiff‐Appellant. 
                                   
                                  LORIE E. ALMON, Paul H. Galligan, Ephraim 
                                  J.  Pierre,  on  the  brief,  Seyfarth  Shaw  LLP, 
                                  New  York,  New  York,  for  Defendant‐
                                  Appellee. 
                                   
                                                                                     
                                          
HALL, Circuit Judge: 
 
     This is an appeal from a judgment entered on March 9, 2017, in the 

Eastern District of New York (Hurley, J.), granting summary judgment in 

favor  of  Defendant‐Appellee  Costco  Wholesale  Corp.  (“Costco”)  in  toto. 



                                        2 
Plaintiff‐Appellant  Christopher  Fox  (“Fox”)  has  worked  at  Costco  for  21 

years.  He  has  suffered  from  Tourette’s  Syndrome  (“Tourette’s”)  and 

Obsessive‐Compulsive Disorder (“OCD”) since birth.  

       Fox  brought  claims  against  Costco  under  the  Americans  with 

Disabilities  Act  (“ADA”),  42  U.S.C.  §§  12111  et  seq.,  and  New  York  State 

Human  Rights  Law  (“NYSHRL”),  N.Y.  Exec.  Law  §§  290  et  seq.,  alleging 

hostile  work  environment,  disparate  treatment,  failure  to  accommodate, 

and  retaliation.  The  district  court  determined  that  a  rational  fact‐finder 

could  not  find  evidence  in  the  record  to  support  sufficiently  any  of  Fox’s 

theories  of  recovery.  We  affirm  the  district  court’s  judgment  as  to  Fox’s 

disparate treatment, failure to accommodate, and retaliation claims. As to 

Fox’s hostile work environment claim, we reach a contrary conclusion. 

       This Circuit has previously assumed, without deciding, that hostile 

work environment claims are cognizable under the ADA. See, e.g., Robinson 

v. Dibble, 613 F. App’x 9, 12 n.2 (2d Cir. 2015) (summary order) (assuming 

without deciding that plaintiff may bring a hostile work environment claim 

under the ADA when, in any event, the claim could not survive summary 

judgment).  We  now  join  our  sister  Circuits  and  hold  that  hostile  work 



                                          3 
environment claims are cognizable under the ADA. We also determine there 

is adequate evidence in the record for Fox’s hostile work environment claim 

to survive summary judgment. We thus affirm in part and vacate in part the 

judgment of the district court and remand for further proceedings.  

                                        I. 

      Fox started working for Costco’s Holbrook, New York warehouse in 

1996.  During  his  time  with  Costco,  Fox  worked  on  the  floor  crew,  as  an 

Assistant Cashier, Cashier, and Greeter. In June 2013, the Holbrook Costco 

got  a  new  General  Manager,  Larry  Resnikoff  (“Resnikoff”).  Assistant 

Manager  Glenn  Johnson  (“Johnson”)  reported  to  Resnikoff.  Fox’s 

employment  discrimination  claims  stem  from  the  stress  he  suffered  at 

Costco during this change in management. 

      While  working  as  a  Greeter  under  the  new  management,  Fox  was 

reprimanded  twice  by  Johnson,  who  was  not  his  supervisor.  Johnson 

reprimanded  Fox  for  leaving  the  Costco  entrance  area  when  Fox  went  to 

move a customer cart outside, and instructed Fox not to leave the entrance 

area  for  any  reason.  Johnson  also  reprimanded  Fox  for  leaving  a  cart 




                                         4 
unattended in front of the freezers instead of taking it with him. Johnson, 

however, took no formal disciplinary action against Fox.  

       Costco’s management received two customer complaints about Fox’s 

behavior in 2013 and 2014. In 2013, a Costco member felt that Fox’s comment 

that she looked beautiful with her pocketbook was inappropriate and called 

Costco to report the incident. When Resnikoff addressed the incident with 

him, Fox admitted to speaking to the Costco member but claimed that he 

did not mean to offend her. Resnikoff informed Fox he would be terminated 

if another similar complaint were received. 

       In 2014, Fox apparently told a different Costco member that she was 

“the  love  of  [his]  life.”  J.  App’x  at  210.  Resnikoff  spoke  to  Fox  about  this 

complaint  and  asked  him  to  write  down  what  happened.  Fox  did  not 

confirm or deny that the incident occurred, but he wrote in his statement, “I 

might on occasion say something nice that might offend someone regardless 

if they are having a bad day or not. I can’t always help what I say.” Id. at 

211. Resnikoff suspended Fox for three days without pay and transferred 

him  to  an  Assistant  Cashier  position,  where  he  would  have  less  direct 

contact with members. Neither Fox’s pay nor his benefits were reduced as a 



                                            5 
result.  Fox  understood  that  the  change  in  his  position  was  in  lieu  of 

termination.  During  his  deposition,  Fox  stated  that  prior  to  these  two 

investigations,  Resnikoff  made  disparaging  comments  regarding  Fox’s 

disability, including “I cringe every time I walk by you” and “[Y]ou finally 

did it.” Id. at 206–07. 

       Before starting as an Assistant Cashier, Fox was granted one month 

of medical leave while his neurologist adjusted his medications. He started 

as an assistant cashier after that leave. There is no evidence that positions 

other  than  Assistant  Cashier  were  available  at  the  time  Fox  returned  to 

work. At some point in 2014, however, Resnikoff offered Fox a position as a 

Stocker. Fox declined to take it. 

       As  part  of  Fox’s  neurological  condition,  he  would  often  touch  the 

floor before moving and would cough when he would feel a verbal tic come 

on in order to prevent others from hearing him swear. Fox testified that once 

he  began  his  position  as  an  Assistant  Cashier,  other  Costco  employees 

mocked him for his Tourette’s and OCD. In his deposition, Fox described 

how  certain  Costco  employees  would  make  “hut‐hut‐hike”  remarks  to 

mimic Fox’s verbal and physical tics. Fox also testified that these comments 



                                        6 
“were  audible  to  the  managers  of  the  Holbrook  warehouse  from  their 

position on the warehouse’s podium,” and “happened in plain view of the 

Supervisors and the Front End Managers and nothing was ever said.” Id. at 

189,  72;  see  also  id.  at  76,  112–13.  Fox  testified  further  that  these  types  of 

comments happened for “months and months” and “whenever” he would 

experience tics. Id. at 112–13. Johnson, on the other hand, testified that he 

was unaware of anyone saying “hut‐hut‐hike.” 

       During  March  2014,  Fox  asked  his  supervisor  Janine  DiCandia 

(“DiCandia”) for a break to go home and take his medication. According to 

Fox, DiCandia did not find him a replacement, and he had to ask again. It 

took  several  hours  from  his  initial  request  until  he  was  permitted  to  go 

home.  Also  during  March,  Fox  asked  his  supervisor  Colin  Campbell 

(“Campbell”)  for  permission  to  take  his  break  so  he  could  go  to  the 

pharmacy and have a prescription re‐filled; Campbell told him he could not 

because he had used his breaks for the day. Fox claims he never received his 

last break that day. 

       Fox  decided  to  e‐mail  Costco’s  CEO  Craig  Jelinek  (“Jelinek”)  on 

March 29, 2014, to explain his conditions, his long‐time employment with 



                                             7 
Costco, the change he had observed in the Holbrook Costco management 

style,  and  the  fact  that  the  change  in  atmosphere  at  Costco  caused  him 

“stress,”  which  “aggravate[ed]  [his]  tourettes,”  requiring  him  to  take  a 

month of medical leave.  Id. at 169.  Fox also wrote Jelinek about the two 

incidents when he was denied his break. Fox did not mention the “hut‐hut‐

hike” comments to Jelinek. 

      Although  this  was  not  the  formal  Costco  complaint  procedure 

provided  in  the  Costco  employee  handbook,  Jelinek,  nonetheless, 

commenced  an  investigation  into  Fox’s  complaints  at  the  Holbrook  store. 

Pursuant to Jelinek’s investigation, Resnikoff met with Fox and all the other 

employees involved in the break incidents. At the end of the investigation, 

Campbell  was  transferred  to  another  position.  It  is  unclear  if  DiCandia 

received any sanctions. Fox does not dispute that his “concerns were put at 

ease” by this investigation. Id. at 216. 

      Nevertheless, Fox claims that after he sent the e‐mail to Jelinek and 

that  investigation  took  place,  Costco  employees  continued  to  treat  him 

poorly  because  of  his  disability.  These  mistreatments  included:  being 

deprived  of  his  time  sheets  (which  he  needed  to  complete  his  job 



                                        8 
responsibilities),  although  he  was  not  reprimanded  for  not  having  them; 

being  reprimanded  for  leaving  his  work  station  to  drink  water,  while 

another  employee  in  Fox’s  position  was  not  reprimanded  for  leaving  his 

work station; being later reprimanded for refusing to leave his work station; 

cashiers  complaining  of  their  ring  times  “going  down”  when  he  was 

assisting them, and one cashier complaining “[a]t least one of us is doing 

our job” and that Fox was annoying her, id. at 112; being reprimanded for 

waving customers to his register instead of calling to them and, when Fox 

explained he had been instructed not to scream, the manager responding, 

“You had no problems screaming earlier,” id. at 87. Management was made 

aware  of  the  comments  made  to  Fox  by  cashiers.  Afterwards,  Fox  was 

instructed not to work with one of the complaining cashiers, and the other 

apologized. 

       In November 2014, Fox had a panic attack while on the job and had 

to be escorted out of the building by EMTs.1 Fox cannot recall much of what 

happened. There is evidence in the record that he started acting incoherently 

and was asked by a supervisor if he wanted to go to the hospital. He replied 



1Fox does not allege that his panic attack was caused by his co-workers’ comments or the
hostile work environment.

                                             9 
that  he  did.  Since  that  anxiety  attack,  Fox  has  been  on  indefinite  medical 

leave. 

       Fox  filed  a  complaint  with  the  New  York  State  Division  of  Human 

Rights  in  August  2014.  It  was  later  administratively  closed  because  Fox 

“wishe[d]  to  pursue  [the]  matter  in  Federal  District  Court.”  Id.  at  30.  Fox 

filed the instant lawsuit on January 22, 2015. 

                                         III. 

       “We review de novo the award of summary judgment, construing the 

evidence in the light most favorable to the nonmoving party and drawing 

all reasonable inferences and resolving all ambiguities in its favor.” Jaffer v. 

Hirji,  887  F.3d  111,  114  (2d  Cir.  2018)  (internal  quotation  marks  omitted). 

Summary judgment is appropriate so long as there is no genuine dispute of 

material fact. Fed. R. Civ. P. 56. 

                                         IV. 

       Applying  this  standard,  we  affirm  the  district  court’s  grant  of 

summary judgment in favor of Costco with respect to Fox’s claims alleging 

disparate treatment, retaliation, and failure to accommodate. We evaluate 

disparate  treatment  discrimination  claims  under  the  McDonnell  Douglas 



                                          10 
Corp. v. Green, 411 U.S. 792 (1973) burden shifting framework. McMillan v. 

City  of  New  York,  711  F.3d  120,  125  (2d  Cir.  2013).  Under  this  standard,  a 

plaintiff  must  first  establish  a  prima  facie  case  of  discrimination  under  the 

ADA, after which the burden of proof shifts to the defendant to “articulate 

some  legitimate,  nondiscriminatory  reason  for  the”  employer’s  conduct. 

McDonnell  Douglas,  411 U.S.  at  802.  If  the  employer  successfully meets  its 

burden, the plaintiff must then “demonstrate that [the employer’s] assigned 

reason . . . was a pretext or discriminatory in its application.” Id. at 807. To 

satisfy  the  first  step  of  the  McDonnell  Douglas  burden  shifting  framework 

and  establish  a  prima  facie  case  of  discrimination  based  on  disparate 

treatment, Fox “must show by a preponderance of the evidence that: (1) his 

employer is subject to the ADA; (2) he was disabled within the meaning of 

the ADA; (3) he was otherwise qualified to perform the essential functions 

of his job, with or without reasonable accommodation; and (4) he suffered 

adverse employment action because of his disability.” McMillan, 711 F.3d at 

125. The parties do not dispute that Costco is subject to the ADA or that Fox 

is disabled within the meaning of the ADA.  




                                          11 
       An adverse employment action “must be more disruptive than a mere 

inconvenience or an alteration of job responsibilities and might be indicated 

by  a  termination  of  employment,  a  demotion  evidenced  by  a  decrease  in 

wage  or  salary,  a  less  distinguished  title,  a  material  loss  of  benefits, 

significantly  diminished  material  responsibilities,  or  other  indices  .  .  . 

unique to a particular situation.” Patrolmen’s Benevolent Ass’n of City of N.Y. 

v.  City  of  New  York,  310  F.3d  43,  51  (2d  Cir.  2002)  (alternation  in  original) 

(internal  quotation  marks  omitted).  Harsh  reprimands  do  not  rise  to  the 

level of an adverse employment action where there is no tangible effect on 

employment. See Weeks v. New York State (Div. of Parole), 273 F.3d 76, 86 (2d 

Cir. 2001), abrogated on other grounds by Natʹl R.R. Passenger Corp. v. Morgan, 

536 U.S. 101, 122 (2002).  

       Fox first argues that four verbal reprimands—for leaving his post as 

a greeter, leaving a custodial cart unattended, leaving his register to retrieve 

water, and yelling—were adverse employment actions. We disagree. None 

of those reprimands resulted in disciplinary action or a reduction in salary, 

benefits, or other responsibilities. 




                                            12 
       Fox  next  argues  that  the  terms  and  conditions  of  his  employment 

were affected by the systematic and continuous discrimination he suffered 

at Costco which resulted in his transfer from Greeter to Assistant Cashier, a 

job Fox could not perform because of his disability. Fox maintains that this 

transfer significantly worsened his symptoms, making it impossible for him 

to perform that job.  

       Fox  has  not  adduced  any  evidence  that  he  was  demoted,  received 

decreased  benefits,  worse  job  duties,  or  anything  else  that  affected  his 

employment with Costco. See id. Fox’s transfer from Greeter to Front‐End 

Cashier did not constitute a demotion, decrease in benefits, or decrease in 

salary. See id.  

       Finally, Fox’s claim that he was denied breaks to go home and take 

his medicine and go to the pharmacy, even if related to his disability, do not 

rise  to  the  level  of  a  material  adverse  employment  action.  See  Galabya  v. 

N.Y.C. Bd. of Educ., 202 F.3d 636, 640 (2d Cir. 2000) (holding that an adverse 

employment action must be more than just disruptive). Being unable to take 

a  break  twice  is  not  the  type  of  demotion,  pay  cut,  or  significantly 




                                         13 
diminished  responsibility  that  are  the  tell‐tale  signs  of  material  adverse 

employment actions. See id.  

      Fox also has not demonstrated that he was constructively discharged. 

His  claim,  therefore,  does  not  satisfy  the  adverse  employment  action 

requirement. See Chertkova v. Conn. Gen. Life Ins. Co., 92 F.3d 81, 89 (2d Cir. 

1996)  (explaining  that  “[c]onstructive  discharge  of  an  employee  occurs 

when  an  employer,  rather  than  directly  discharging  an  individual, 

intentionally  creates  an  intolerable  work  atmosphere  that  forces  an 

employee to quit involuntarily”); Spence v. Maryland Cas. Co., 995 F.2d 1147, 

1156 (2d Cir. 1993). Fox has not shown that he “actually resigned,” but rather 

he is on indefinite medical leave and has failed to make a prima facie case for 

disparate treatment. See Green v. Brennan, 136 S. Ct. 1769, 1777 (2016). 

      Finally,  Fox  failed  to  introduce  evidence  that  the  alleged  material 

adverse employment actions he suffered (the reprimands, position transfer, 

and lack of breaks) were the result of his disability.  

                                        V. 

      Fox’s retaliation claims were also properly dismissed because he has 

not  introduced  evidence  that  he  suffered  an  adverse  employment  action 



                                        14 
after—and causally connected to—his engagement in a protected activity. 

Sarno v. Douglas Elliman‐Gibbons & Ives, Inc., 183 F.3d 155, 159 (2d Cir. 1999). 

Fox must show that he engaged in a protected activity, that he suffered an 

adverse  employment  action,  and  that  a  causal  connection  exists  between 

that protected activity and the adverse employment action. Id. 

      The parties do not dispute that Fox engaged in a protected activity 

when  he  emailed  Jelinek  and  filed  a  complaint  with  the  New  York  State 

Division of Human Rights. Nor do they dispute that Costco was aware of 

both  activities.  Fox  argues  three  adverse  employment  actions  were  taken 

against him as a result of the email and administrative complaint. First, he 

claims Resnikoff “laugh[ed]” and brushed off the email complaint to Jelinek. 

J. App’x at 220. Second, he alleges his reassignment to Assistant Cashier was 

an  adverse  employment  action.  And  finally,  Fox  claims  the  hostile  work 

environment he was subjected to was an adverse employment action. For 

the reasons explained above, however, none of this constitutes an adverse 

employment  action.  But  even  if  one  did,  Fox  fails  to  provide  sufficient 

evidence of a causal nexus between Fox’s protected activity and the alleged 

adverse employment actions he suffered.  



                                        15 
                                        VI. 

       Fox’s failure to accommodate claims were also properly dismissed by 

the district court. In order for these claims to survive, Fox must demonstrate 

that: (1) he is disabled within the meaning of the ADA; (2) his employer is a 

covered entity; (3) he could perform the essential functions of his job with 

an  accommodation;  and  (4)  the  defendants  refused  to  provide  such  an 

accommodation  despite  being  on  notice.  McBride  v.  BIC  Consumer  Prods. 

Mfg. Co., Inc., 583 F.3d 92, 96–97 (2d Cir. 2009).  

       Fox never asked for an accommodation while employed as a Greeter 

or as an Assistant Cashier. Fox’s claim seems to be that Costco had to know 

that his condition would be worsened by his job as Assistant Cashier. But, 

Fox had previously served as an Assistant Cashier during his time at Costco. 

There is no reason for Costco to have known Fox could not later perform 

that same job. What is more, he has failed to introduce other evidence that 

Costco  knew  or  should  have  been  aware  that  his  condition  would  be 

affected  by  that  job  transfer.  Once  in  the  Assistant  Cashier  position,  Fox 

never requested that he be transferred again. In fact, Costco offered Fox a 




                                         16 
position  in  the  stockroom  and  Fox  declined  it.  Fox  has  not  identified  a 

reasonable accommodation that Costco refused to provide.  

                                       VII. 

       Turning  to  Fox’s  claim  that  he  was  subject  to  a  hostile  work 

environment, we hold that hostile work environment claims are cognizable 

under the ADA. We hold, moreover, that there was evidence in the record 

before  the  district  court  sufficient  to  make  out  Fox’s  hostile  work 

environment claim, such that his claim survives summary judgment.  

                                        A.  

       We  have  previously  assumed  without  deciding  that  hostile  work 

environment  claims  are  cognizable  under  the  ADA.  See,  e.g.,  Fleiger  v.  E. 

Suffolk  BOCES,  693  F.  App’x  14,  19  (2d  Cir.  2018)  (summary  order) 

(assuming the plaintiff could bring a hostile work environment claim under 

the  ADA  where  such  claims  failed  at  summary  judgment  in  any  event). 

Moreover,  a  number  of  courts  that  have  considered  this  question  have 

found such claims to be cognizable under the ADA. See Lanman v. Johnson 

Cty., 393 F.3d 1151, 1155–56 (10th Cir. 2004); Shaver v. Indep. Stave Co., 350 

F.3d 716, 720 (8th Cir. 2003); Flowers v. S. Reg’l Physicians Servs., Inc., 247 F.3d 



                                         17 
229, 232–35 (5th Cir. 2001); Fox v. Gen. Motors Corp., 247 F.3d 169, 175–76 (4th 

Cir. 2001).  

       We  are  persuaded  by  our  sister  Circuits,  which  have  reasoned  that 

claims for hostile work environment are actionable under the ADA. Under 

the ADA, a covered employer “shall [not] discriminate against a qualified 

individual  on  the  basis  of  disability  in  regard  to  .  .  .  terms,  conditions,  and 

privileges of employment.” 42 U.S.C. § 12112(a) (emphasis added). “Congress 

borrowed this language from Title VII, which similarly provides that it ‘shall 

be an unlawful employment practice for an employer to fail or refuse to hire 

or  to  discharge  any  individual,  or  otherwise  to  discriminate  against  any 

individual with respect to his compensation, terms, conditions, or privileges of 

employment.’” Lanman, 393 F.3d at 1155 (quoting 42 U.S.C. § 2000e‐2(a)(1)) 

(emphasis in original). “Thus, when Congress included the phrase ‘terms, 

conditions, and privileges of employment’ in the ADA, it was using a legal 

term of art that prohibited a broad range of employment practices, including 

workplace harassment.” Shaver, 350 F.3d at 720. 

       “[I]n  construing  a  statute,  we  must  look  at  how  its  text  was 

understood at the time that it was passed.” Id. When the ADA was enacted, 



                                             18 
the Supreme Court had twice concluded that Title VII provided for hostile 

work environment claims. See Lanman, 393 F.3d at 1155–56. By borrowing 

Title VII’s language, Congress suggested that it intended for the ADA to be 

coextensive, at least in this respect, with Title VII. This view is bolstered by 

the  shared  purpose  of  Title  VII  and  the  ADA  to  prevent  discrimination 

against a defined class of people. See, e.g., id.  

       “Because  the  ADA  echoes  and  expressly  refers  to  Title  VII,  and 

because the two statutes have the same purpose—the prohibition of illegal 

discrimination in employment—” it follows that disabled Americans should 

be able to assert hostile work environment claims under the ADA, as can 

those protected by Title VII under that statute, Gen. Motors, 247 F.3d at 176, 

and we here so recognize. 

                                         B. 

       To prevail on a hostile work environment claim, Fox must show “(1) 

that  the  harassment  was  ‘sufficiently  severe  or  pervasive  to  alter  the 

conditions  of  [his]  employment  and  create  an  abusive  working 

environment,’  and  (2)  that  a  specific  basis  exists  for  imputing  the 

objectionable conduct to the employer.” Alfano v. Costello, 294 F.3d 365, 373 



                                         19 
(2d Cir. 2002) (quoting Perry v. Ethan Allen, Inc., 115 F.3d 143, 149 (2d Cir. 

1997)).  Although  the  victim  must  subjectively  perceive  the  conduct  as 

abusive, the misconduct shown also must be “severe or pervasive enough 

to  create  an  objectively  hostile  or  abusive  work  environment.”  Id.  at  374 

(quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)). Even an isolated 

act  may  be  so  serious  that  it  requires  the  conclusion  that  the  terms  and 

conditions  of  employment  were  altered.  Id.  A  plaintiff  alleging  a  hostile 

work  environment  claim  under  the  ADA,  therefore,  “must  demonstrate 

either that a single incident was extraordinarily severe, or that a series of 

incidents  were  sufficiently  continuous  and  concerted  to  have  altered  the 

conditions  of  her  working  environment.”  Id.  (internal  quotation  marks 

omitted).  Courts  look  to  the  totality  of  the  circumstances  to  determine 

whether a plaintiff has met this burden, including proof of “the frequency 

of  the  discriminatory  conduct;  its  severity;  whether  it  [was]  physically 

threatening  or  humiliating,  or  a  mere  offensive  utterance;  and  whether  it 

unreasonably interfere[d] with [the plaintiff’s] work performance.” Harris, 

510 U.S. at 23. 




                                         20 
       The  record  here  supports  a  finding  that  Fox  believed  the  work 

environment  at  the  Holbrook  Costco  to  be  abusive.  The  parties  do  not 

dispute  that;  the  issue  is  whether  the  work  environment  was  objectively 

abusive, and, if so, whether the abusive conduct can be imputed to Costco. 

       The  times  Fox  was  reprimanded—for  leaving  the  Costco 

entranceway,  leaving  behind  a  cart,  leaving  his  register  to  retrieve  water, 

and  yelling—do  not  support  his  hostile  work  environment  claims. 

Legitimate  reprimands  by  an  employer  are  not  abuse.  Nor  are  the 

disciplinary actions taken against Fox in response to complaints of Costco 

members  evidence  supporting  this  claim.  Resnikoff  conducted  his 

investigation  in  accordance  with  Costco’s  company  policies,  and  he 

concluded based on his interview with Fox that both customer complaints 

constituted “major” violations.  

       Fox’s  “hut‐hut‐hike”  allegations  and  his  descriptions  of  them, 

however,  raise  a  material  issue  of  fact  as  to  whether  Costco  employees 

engaged  in  ongoing  and  pervasive  discriminatory  conduct.  We  disagree 

with  the  district  court’s  assessment  of  that  evidence  because  we  must 

consider it in the light most favorable to the plaintiff. Jaffer, 887 F.3d at 114; 



                                         21 
see J. App’x at 245 (opinion of the district court explaining that “the lack of 

probative evidence regarding the alleged persistence of the ‘hut‐hut‐hike’ 

comments also means a rational fact‐finder would be unable to determine 

whether  they  ‘amount  to  discriminatory  changes  in  the  terms  and 

conditions  of  employment  sufficient  to  meet  the  threshold  of  severity  or 

pervasiveness’”). During Fox’s deposition he stated: 

       So instead of F‐word, I went like that (grunting) and they’d say 
       ‘hut‐hut‐hike,’  and  I  heard  from  the  indoor[s]  so  they  were 
       mocking my disability. ‘Cause whenever I said it, they said ‘hut‐
       hut‐hike,’ so I don’t recall exactly who was saying it. I have good 
       idea of who was saying it, like Mike Smeja, the Fabianos, or I 
       knew who was saying it and was laughing. But I knew it was a 
       lot of the morning crew who was make fun of that . . . . You 
       know, this went on for months and months; it went on for a period of 
       time. 
        
J.  App’x  at  112–13  (emphasis  added).  Fox  also  testified  that  the  “hut‐hut‐

hike” comments “were audible to the managers of the Holbrook warehouse 

from their position on the warehouse’s podium,” J. App’x at 189, see also id. 

at  112–13,  and  “happened  in  plain  view  of  the  Supervisors  and  the Front 

End Managers and nothing was ever said,” id. at 72. 

       The  district  court  had  a  different  view  of  the  record.  To  avoid 

summary  judgment,  the  court  concluded  that  Fox  needed  to  introduce 



                                         22 
“evidence  regarding  the  number  of  times  the  comments  were  made  per 

shift,  week  and/or  month”  to  show  that  the  “hut‐hut‐hike”  comments 

pervaded Fox’s working environment. Id. at 245.  

       The district court demanded too much of Fox. Fox is not required to 

list the shift, week, or month to be able to present this issue to a jury. See 

Aulicino  v.  N.Y.C.  Dep’t  of  Homeless  Servs.,  580  F.3d  73,  84  (2d  Cir.  2009). 

Because  Fox  identified  specific  comments—his  co‐workers  mocking  his 

Tourette’s  by  repeating  “hut‐hut‐hike,”  presumably  while  touching  the 

floor—and because he testified that “whenever I said [the F word], they said 

‘hut‐hut‐hike’”  for  “months  and  months,”  Fox  has  provided  evidence 

sufficient to meet his burden to demonstrate pervasiveness. See id. On Fox’s 

evidence at this stage, we hold, a reasonable fact finder could conclude that 

the  “hut‐hut‐hike”  comments  made  for  months  by  co‐workers  when  Fox 

experienced verbal tics were sufficiently severe and pervasive to change the 

conditions of Fox’s employment. See Perry, 115 F.3d at 149. Since the phrase 

“hut‐hut‐hike”  is  borrowed  from  football,  and  Fox  alleges  that  he  often 

touched the floor when he suffered from verbal tics, presumably resembling 

a three‐point stance, we can fairly infer that the phrase “hut‐hut‐hike” was 



                                           23 
mockery of his disability as opposed to, for example, discussing last night’s 

game or motivating each other to get going. 

       In addition, and crucial to our analysis, Fox introduced evidence that 

his supervisors witnessed this conduct for “months and months” and did 

nothing,  demonstrating  a  specific  basis  for  imputing  the  objectionable 

conduct to Costco. Alfano, 294 F.3d at 373. Thus, Fox has met his burden to 

defeat  Costco’s  motion  for  summary  judgment  on  his  hostile  work 

environment claim. 

       We express no  opinion as to the availability of Costco’s affirmative 

defense  to  these  claims,  raised  in  a  footnote  in  its  appellate  brief.  See 

Appellee’s Br. at 28 n.5 (“Even assuming Plaintiff could establish his claim 

that he was subjected to a hostile work environment based on his disability, 

Costco  has  established  an  affirmative  defense  to  the  alleged  hostile  work 

environment/harassment in that: (1) it exercised reasonable care to prevent 

and  correct  promptly  any  disability‐harassing  behavior;  and  (2)  Plaintiff 

unreasonably  failed  to  take  advantage  of  any  preventative  or  corrective 

opportunities provided by Costco to avoid harm.”). Fox acknowledges that 

he did not follow formal Costco complaint procedures and that his email to 



                                         24 
Jelinek  did  not  even  reference  the  “hut‐hut‐hike”  comments.  Arguments 

raised  only  in  footnotes,  however,  as  Costco’s  argument  is  here,  are  not 

preserved. United States v. Restrepo, 986 F.2d 1462, 1463 (2d Cir. 1993). 

       In closing this analysis, we note that teasing in the workplace is not 

uncommon,  and  in  most  instances  probably  not  actionable.  Stuttering  is 

mimicked; the overweight are called names; acne, baldness, and height are 

mentioned  for  a  laugh.  All  of  this  can  be  hurtful.  But  mockery  of  overt 

features does not necessarily support damages, and the fact that Fox was 

mocked  for  the  manifestations  of  his  disability  rather  than  other  overt 

features  does  not  bear  on  whether  the  workplace  environment  was 

objectively abusive. Here, however, viewing the evidence in the light most 

favorable to Fox, Fox has raised an issue of fact as to whether the frequency 

and severity of the mockery rise to the level of an objectively hostile work 

environment. 

                                       VIII. 

       Because NYSHRL claims are analyzed as ADA claims, Fox’s state law 

claims for disparate treatment, retaliation, and failure to accommodate were 




                                         25 
properly dismissed. His state law hostile work environment claim is to be 

reinstated on remand. 

                                      IX. 

      For  the  foregoing  reasons,  the  judgment  of  the  district  court  is 

AFFIRMED IN PART, VACATED IN PART, and REMANDED for further 

proceedings consistent with this opinion. 




                                      26